Citation Nr: 0624121	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a low back disorder to 
include degenerative disc disease of the lumbosacral spine.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from October 1989 
to October 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An August 2002 Social Security Administration (SSA) inquiry 
revealed that the veteran was awarded Social Security 
disability benefits effective from April 1999.  However, it 
does not appear that medical records underlying this 
disability award were obtained in furtherance of the 
veteran's claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a veteran is in 
receipt of Social Security disability benefits, the medical 
records underlying that award are relevant to issues such as 
those on appeal here.  Masors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As 
such, these medical records must be obtained for association 
with the claims folder.  

In an April 2003 notice of disagreement the veteran contended 
that he was treated by a Dr. D. Patel for his herniated disc 
within one year of separation from service.  In an August 
2003 authorization to obtain medical records, the veteran 
reported receiving treatment from Dr. D. Patel at Tri-State 
Clinic from January 1996 to May 1996 for injuries from an 
automobile accident, which the veteran then alleged added to 
difficulties of a prior disc problem.  The veteran also then 
alleged treatment from Dr. Patel from April 1994 to May 1996 
for low back pain and left leg pain.  The veteran explained 
that he could only afford conservative treatment from Dr. 
Patel during these periods, and could not afford MRIs or CAT 
scans.  (However, as noted below, the veteran did undergo 
scans of his low back from the time of his automobile 
accident in January 1996.)  The RO made a request to Dr. 
Patel and the Tri-State Clinic in Grundy, Virginia, in 
November 2003, but no response is contained within the claims 
folder.  Despite the veteran's statement in November 2003 
that these records were water damaged, a further attempt to 
obtain records or at least a response from this source is 
appropriate in this case.  

In a November 2003 submission the veteran informed that his 
records of treatment from Dr. Patel had been water-damaged, 
but he had obtained the billing sheets, which he then 
submitted and which have been associated with the claims 
folder.  However, it is unclear from the veteran's statement 
whether the veteran's copies of the records were water 
damaged, or whether the medical facility and Dr. Patel's 
copies had been water damaged or lost due to water damage.  
The veteran informed that codes in the billing sheets 
indicated that he was treated for a back disability.  The 
submitted billing sheets do not themselves provide any key 
for the listed diagnostic code numbers of disorders treated.  
The first treatment visit with Dr. Patel listed on the 
billing sheets is dated October 17, 1994, which is within one 
year of the veteran's separation from service effective 
September 10, 1993.  But again, these sheets do not of 
themselves support, absent a key to the listed diagnostic 
codes, the veteran's contention of treatment for degenerative 
disc disease of the low back proximate in time to service.  

A further inquiry should be made to Tri-State Clinic and Dr. 
Patel, for all available records of treatment of the veteran, 
or if those are indeed lost, for an explanation of the 
diagnostic codes presented in the submitted billing records.  
This should be certified by some records specialist or 
technician at the doctor's office.

A February 1996 treatment record from Dr. Wood documents the 
veteran's self-report of low back pain of a milder degree 
prior to the January 1996 motor vehicle accident, with 
occasional radiation into the left lower extremity, which had 
been persistent for the past 18 months, but which 
significantly increased in severity following that accident.  

An April 1996 treatment record from Dr. Wood informs that the 
veteran worked as an HVAC installer, installing heating and 
air conditioning systems, which required a lot of crawling 
and lifting.  The physician noted that the veteran had been 
absent from work due to disabling pain associated with his 
low back disorder.  The veteran in his October 2001 claim 
only listed an employment performing maintenance work from 
1998 to 1999.  The veteran should be asked to supply any 
records of missed work due to low back disability proximate 
to service, to substantiate his contention that his low back 
disorder was present proximate to service.  

In April 2001 and June 2001 treatment records, Dr. Sutherland 
noted that the veteran was then receiving VA treatment for 
"severe chronic pain syndrome with depression."  It does 
not appear that the RO requested or obtained treatment 
records from any VA medical facility.  Any such treatment 
records must be obtained upon remand.  Medical records 
concerning a veteran which are in the VA's possession at the 
time a determination is made about his or her claim will be 
considered to be evidence which was in the record before the 
adjudicators at the time of the final decision, regardless of 
whether such records were actually before the adjudicators. 
See Bell v. Derwinski, 2 Vet. App. 611 (1992), Damrel v. 
Brown, 6 Vet. App. 242 (1992).

All of the above development is necessitated, in part, but 
the duty to assist pursuant to a body of laws known 
collectively as the "VCAA."  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).  The veteran was afforded a 
VCAA letter in January 2002.  However, this letter did not 
accurately inform of the bases to support a claim for service 
connection, and did not fully express the evidence that may 
be submitted to support the claim, or the relative roles of 
VA and the veteran in obtaining that evidence.  Hence, 
further VCAA notice is required.  Notice pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) is also 
indicated.

Accordingly, the case is REMANDED for the following actions:

1. The RO must review the claims file and 
satisfy all VCAA notice obligations in 
accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and in 
accordance with 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  

2.  The RO should ask the veteran to 
inform of all VA facilities where he 
received past and current VA treatment.  
All VA treatment records should be 
obtained and associated with the claims 
folder.  

3.  The RO should also obtain and 
associate with the claims file any Social 
Security disability determination(s) and 
the medical records underlying the 
determination(s).

4.  With appropriate authorization from 
the veteran, the RO should again request 
records of treatment from Dr. Patel and 
the Tri-State Clinic in Grundy, Virginia.  
They should be asked to provide an 
explanatory negative reply if no records 
are available.  Additionally, if no 
records are available, they should be 
provided with a copy of the billing sheets 
contained within the claims folder, and 
asked to inform what disabilities 
correspond to diagnostic codes 724.5 and 
E819, as listed on those sheets.  It is 
requested that someone from the doctor's 
office identify what the codes mean.  All 
records and responses received should be 
associated with the claims folder.  

5.  As noted in the body of this remand, 
multiple private facilities and medical 
practitioners have participated in the 
treatment of the veteran's low back 
disorder post-service.  With appropriate 
authorization from the veteran, any 
unobtained records of treatment, testing, 
scanning, or examination from Buchanan 
General Hospital, Bristol Regional Medical 
Center,  Morristown Hamblen Hospital, 
Thompson Family Medical Health Center and 
Dr. S. Narayanan, Dr. M. Wood, Jr., and 
Dr. J. Sutherland, Jr., and any other 
indicated sources, should be requested.  
All records and responses received should 
be associated with the claims folder.

6.  The veteran should be asked if he 
missed any work proximate in time to 
service due to difficulties related to his 
low back disorder.  If so, he should be 
asked to provide any records he has of 
missed work proximate to service due to 
low back difficulties, and to provide 
names of employers and authorization to 
obtain records from those employers.  
Records of missed work and reasons for 
missed work proximate to service, and any 
associated employment medical records, 
should be obtained from indicated 
employment sources.  

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed claim de novo.  
If it is determined that evidence obtained 
as a result of the above requires an 
examination for an opinion as to etiology, 
such examination should be scheduled in 
accordance with applicable procedures.  If 
a complete grant of the benefit sought is 
not afforded the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



